Citation Nr: 1513546	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for sinusitis status post endoscopic surgery with polypectomy and status post rupture of the sphenoid artery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from September 1985 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the case for further development in December 2012 and May 2014.  Most recently the Board remanded the issue to obtain a VA examination.  The examination was provided in October 2014.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6514 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in May 2008, March 2010, July 2012, and October 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Higher Initial Rating - Sinusitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected sinusitis is currently rated at 10 percent under Diagnostic Code 6514.  Diagnostic Code 6514 instructs the rater to use the General Rating Formula for Sinusitis.  That provision rates sinusitis as follows:
      
One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  

Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  

Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

The Veteran was afforded a General Medical VA examination in May 2008.  The Veteran described sinus infections accompanied by sinus headaches, pain, pressure, fevers, and purulent rhinorrhea requiring antibiotics.  He underwent endoscopic sinus surgery in January of 2005.  He reported a sinus infection on average every two months.  The Veteran had no time lost from work or periods of incapacity due to his sinus condition.  The examiner noted six non-incapacitating episodes of sinusitis during the past 12 month period and no incapacitating episodes.  The examination of the sinuses was normal.  The examiner diagnosed chronic sinusitis status post endoscopic sinus surgery with polypectomy.

October 2009 private treatment records show a diagnosis of sinusitis.  A November 2009 private treatment record also showed sinus pain and sinusitis.

The Veteran was afforded another VA examination in March 2010.  The examiner diagnosed chronic sinusitis.  Sinus symptoms included a runny nose, green mucus, nasal congestion, and sinus pressure.  The examiner noted that the Veteran required antibiotic treatment and prednisone in October and November 2009.  He also acknowledged the 2005 surgery.  The examiner noted a history of four non-incapacitating episodes of sinusitis per year with symptoms of purulent drainage and sinus pain and no incapacitating episodes.  The examiner found that the Veteran has difficulty breathing through his nose at times, resulting in decreased concentration and pain.  The examiner noted significant effects on his occupation.

A January 2011 private treatment record showed a diagnosis of sinusitis.  A July 2012 private treatment record indicated that the Veteran had a sinus infection.  In a May 2012 private treatment record the Veteran was given antibiotics.

In a July 2012 VA examination, the examiner diagnosed chronic sinusitis.  The Veteran was last seen for sinus problems in late April 2012 and placed on an antibiotic.  The Veteran reported sinus headaches, upset stomach and nausea, and sore throat.  He indicated that the sinus pressure interferes with his sleep.  He has not missed work due to his sinuses.  The examiner noted headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner found one non-incapacitating episode of sinusitis in the past 12 months characterized by headaches, purulent discharge, or crusting.  He determined that the Veteran has had no incapacitating episodes in the last 12 months.  The examiner acknowledged the Veteran's 2005 sinus surgery.  He also cited the February 2010 private CT scans that showed minimal mucoperiosteal thickening involving the sphenoid, left ethmoid, and maxillary sinuses bilaterally, no underlying bony changes, and no air fluid levels.

A November 2010 ENT examination revealed that the Veteran's mucosa is pale and boggy with clear drainage.  In December 2011, an ENT examination revealed polyps in right sinuses and sinus infections every two to three months.  The examiner noted that nasal steroids and sinus medications are not helping.  The Veteran had sinus pressure and congestion for one week.  

The Veteran was provided a final VA examination in October 2014.  The examiner again diagnosed chronic sinusitis.  The Veteran reported that the prior three to four episodes of sinusitis were worse than prior episodes with almost unbearable pain.  The most recent sinus infection was in August or September 2014, for which he received a prednisone shot without antibiotics.  He claimed that he is usually treated with amoxicillin.  The Veteran reported that he has a sinus infection about every other month.  He estimated about five to six per year, usually requiring antibiotics.  He is also treated with decongestants.  The Veteran has not missed work.  The examiner found that the Veteran has frontal maxillary sinusitis with headaches, pain of the affected sinus, tenderness of affected sinus, purulent discharge, and crusting. The Veteran also described nasal and sinus congestion and pain of the affected side.  The examiner determined that the Veteran has had six non-incapacitating episodes over the prior 12 months.  He has not had any incapacitating episodes.  He has had endoscopic surgery (FESS Functional Endoscopic Sinus Surgery) and polypectomy in January 2005.  The surgery included anterior ethmoidectomy, median antrostomy, sphenoid left sinus opening, and inferior turbinectomy.   He has not had repeated sinus-related surgical procedures performed.  The examiner found no functional impact on the Veteran's ability to work.  The examiner noted that the Veteran's sinus condition fits into the category of the three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The medical records of the past 12 months are consistent with the category of three to six non-incapacitating episodes per year.  He found no indication of more than three to six episodes per year at any time in recent years either based on the Veteran's own history or the medical records.  To support this he cited medical records of August 2014, January 2014, June 2014.

The Board acknowledges the Veteran's complaints of pain and nasal congestion in the sinuses.  Treatment records show sinus pain and pressure.  However, to receive a higher rating, the evidence must show three or more incapacitating episodes per year or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board has reviewed the Veteran's private treatment records and lay statements.  The Veteran has been afforded four VA examinations.  At no point does the evidence indicate incapacitating episodes of sinusitis or more than six non-incapacitating episodes of sinusitis.    

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's sinusitis do not more nearly approximate the criteria for a disability rating in excess of 10 percent at any time during the appeal period.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is manifested by no more than six non-incapacitating episodes of sinusitis with symptoms including headaches, pain, purulent discharge, and crusting.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of sinusitis symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, as the Veteran has not missed work due to his disability and there is no evidence of unemployability, the question of entitlement to TDIU is not raised.
 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for sinusitis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


